              DISTRICT COURT OF THE VIRGIN ISLANDS
              DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,            )
                                     )
              Plaintiff,             )
                                     )
              v.                     )   Civil No. 2008-158
                                     )
THE TERRITORY OF THE VIRGIN          )
ISLANDS and the VIRGIN ISLANDS       )
POLICE DEPARTMENT,                   )
                                     )
              Defendants.            )
                                     )

ATTORNEYS:

Gretchen Shappert, United States Attorney
Joycelyn Hewlett, AUSA
Sansara Cannon, AUSA
United States Attorney’s Office
St. Thomas, VI
Jeffrey Murray, Esq.
Aaron Fleisher, Esq.
Paul Killebrew, Esq.
United States Department of Justice
Washington, D.C.
     For the plaintiff,

Claude Walker, Attorney General
Carol Thomas-Jacobs, AAG
Terri L. Griffiths, SAAG
Virgin Islands Department of Justice
St. Thomas, VI
     For the defendants.


                                 ORDER

GÓMEZ, J.

    On July 6, 2018, the Court appointed Chief Robert McNeilly

as an expert on police practices. Chief McNeilly was ordered to

report to the Court on steps that the Virgin Islands Police
USA v. VIPD, et. al.
Civil No. 8-158
Order
Page 2

Department (“VIPD”) could take to advance compliance with the

Consent Decree entered in this case. See ECF No. 331. On August

20, 2018, the Court filed two reports authored by Chief

McNeilly, which contained numerous recommendations to VIPD. ECF

No. 346. At a hearing in this matter on September 4, 2018, the

Court ordered the Parties to adapt Chief McNeilly’s

recommendations into a proposed order. In their joint report

regarding Chief McNeilly’s recommendations, ECF No. 354, the

Parties demonstrated that VIPD had already implemented many of

Chief McNeilly’s recommendations, though several remained to be

fully implemented and were addressed in a jointly proposed

order, ECF No. 354-41.

      After the Parties filed their joint report and proposed

order, the Independent Monitoring Team (“IMT”) contacted the

Court to inquire whether it should monitor VIPD’s progress in

implementing Chief McNeilly’s recommendations. The Court held a

telephonic status conference with the Parties on October 4,

2018, to discuss the IMT’s inquiry.

      In the wake of that conference, the Court has considered

the parties’ positions. At the same time, the Court is mindful

that the VIPD Consent Decree currently is the oldest active

United States Department of Justice initiated police department

Consent Decree in the nation. The Court also understands that
USA v. VIPD, et. al.
Civil No. 8-158
Order
Page 3

the VIPD is one of the smallest, if not the smallest, police

department that is under a Consent Decree. Given that backdrop,

the Court appreciates the parties’ effort to adopt such inroads

as will expedite the process by which VIPD will achieve

substantial compliance with the provisions of the Consent

Decree. To that end, the Court finds that accomplishment of the

tasks outlined by Chief McNeilly is essential.

      The premises considered, it is hereby

      ORDERED that when the IMT reports on VIPD’s compliance with

the Consent Decree in its quarterly reports, it shall include

VIPD’s efforts to implement Chief McNeilly’s recommendations to

the extent that the IMT disagrees with, or finds deficient, any

assessments regarding implementation of Chief McNeilly’s

recommendations that may be submitted by the parties; and it is

further

      ORDERED that the parties and the IMT shall collaboratively

undertake such efforts as will avoid duplication of efforts, and

as will minimize costs to the VIPD.




                                    S\
                                         Curtis V. Gómez
                                         District Judge
